Title: Joseph Jones to Thomas Jefferson, 18 April 182[0]
From: Jones, Joseph
To: Jefferson, Thomas


					
						 Sir
						
							Custom house Petersburg
							18h April 1820
						
					
					William Williams master of the Brig Elizabeth from Leghorn informs me this day, that he has brot a bag of seed for you from Mr Appleton our Consul at Leghorn. The Capt knows of no letter or Invoice of it. You will please say what I must do with it. it is consigned to me. I have paid $1.25 Cts for the freight. it at the Custom house in a few days.
					
						I am, Sir with great respect Your obt Sert
						Joseph Jones Collr
					
				